TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-04-00305-CR


Jesus Carvajal, Appellant


v.



The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT

NO. 9044016, HONORABLE BOB PERKINS, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

Jesus Carvajal seeks to appeal from a judgment of conviction for failing to register
as a sex offender.  Sentence was imposed on March 14, 2004.  There was no motion for new trial. 
The deadline for perfecting appeal was therefore April 13, 2004.  See Tex. R. App. P. 26.2(a)(1).
Carvajal filed what he styled his "out of time notice of appeal" on April 28, 2004.  No extension of
time for filing notice of appeal was requested.  See Tex. R. App. P. 26.3.  We lack jurisdiction to
dispose of the purported appeal in any manner other than by dismissing it for want of jurisdiction. 
See Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522-23
(Tex. Crim. App. 1996).

The appeal is dismissed.


				__________________________________________
				Jan P. Patterson, Justice
Before Chief Justice Law, Justices Patterson and Puryear
Dismissed for Want of Jurisdiction
Filed:   June 24, 2004
Do Not Publish